Citation Nr: 1342933	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative joint disease status-post laminectomy from March 23, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2012, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing is of record.  

In September 2012, the Board granted a rating of 20 percent prior to March 23, 2010 for lumbar spine degenerative joint disease and remanded the issue of a rating in excess of 20 percent from March 23, 2010 for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the previous remand, the RO was directed to obtain a VA examination for the spine.  The examiner was to determine whether the Veteran had any neurological deficits associated with his complaint of numbness and tingling in the legs and, if so, provide an opinion as to whether it was related to his service-connected lumbar spine degenerative joint disease.  In a November 2012 examination, the examiner opined that the Veteran's complaint of lower extremity numbness and tingling was due to and a direct consequence of severe lumbar spinal stenosis which was causing compression and dysfunction of the lower extremity nerves.  The examiner, however, failed to provide specific information regarding what neurological deficit was caused by the lumbar spinal stenosis and which nerves were involved.  As the requested medical determinations were not provided, another remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims folder to the examiner who conducted the November 2012 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing must be accomplished.  The file must be made available to the examiner for review.  

The examiner is to specify all neurological deficits associated with the Veteran's complaint of numbness and tingling in the legs, the severity of those deficits, and which nerves are involved.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


